ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
TSO Armor and Training, Inc.                 )      ASBCA No. 61303
                                             )
Under Contract No. NOOl 78-14-D-7543         )

APPEARANCES FOR THE APPELLANT:                      Michael J. Gardner, Esq.
                                                    Erik C. Porcaro, Esq.
                                                     Troutman Sanders LLP
                                                     Virginia Beach, VA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robert McCall, Esq.
                                                     Trial Attorney
                                                     NA VSUP Fleet Logistics Center
                                                     San Diego, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 14 November 2017



                                                  Adminis ative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61303, Appeal of TSO Armor and
Training, Inc., rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals